Citation Nr: 0813825	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  92-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a hiatal hernia.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran; veteran's wife


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1972 and November 1986 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board finds it appropriate to summarize the protracted 
procedural history.  Shortly after discharge, the veteran 
filed for service connection for a hiatal hernia and 
hypertension.  The RO granted service connection for these 
disabilities in an April 1992 rating decision, assigning a 10 
percent rating to the hiatal hernia disability and a 
noncompensable (0 percent) rating to the hypertension 
disability.  The veteran's disagreement with the ratings 
assigned to these disabilities led to this appeal.  

In an October 1992 rating decision, the RO granted service 
connection for mitral regurgitation, and found that it was 
part of the hypertension disability.  In addition, the RO 
granted a 10 percent rating for hypertension back to the date 
of service connection.  The veteran has continued his 
disagreement with the rating assigned to the hypertension 
disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal has previously been before the Board on five 
occasions.  In August 1994, the veteran's appeal was remanded 
for additional development and to allow the agency of 
original jurisdiction (AOJ) to have initial consideration of 
additional evidence.  In January 1999, the Board remanded the 
appeal in order to schedule the veteran for a travel board 
hearing.  This hearing was held in June 1999 before the 
undersigned Veterans Law Judge and a transcript of that 
hearing has been associated with the claims file.

After this hearing, in April 2000, the Board again remanded 
the claims on appeal for clarification of the representative 
and to issue the veteran the amended regulations relevant to 
the claim for an increased rating for hypertension.  In 
December 2000, the Board remanded to obtain additional VA and 
private medical records, afford the veteran additional VA 
examinations, and to issue the veteran a notification letter 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  

Lastly, in March 2005, the claims on appeal were remanded for 
obtainment of additional VA examinations, in response to the 
veteran's assertion that his disabilities had worsened in 
severity, and for the obtainment of additional VA medical 
records.  After review of the record, the Board finds that VA 
has substantially completed all the directed development.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
claims on appeal are ripe for adjudication upon the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The preponderance of the evidence indicates that the 
veteran's hiatal hernia is not manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

3.  The veteran is on continuous medication for hypertension; 
the preponderance of the evidence does not indicate that his 
diastolic pressure has been predominantly 110 or more or his 
systolic pressure has been predominantly 200 or more.




CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
10 percent rating for a hiatal hernia have not been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10-4.14, 4.114, 
Diagnostic Code 7346 (2007).

2.  The criteria for an initial or staged rating in excess of 
10 percent rating for hypertension have not been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10-4.14, 4.104, 
Diagnostic Code 7101 (prior to January 12, 1998); Diagnostic 
Code 7101 (as of January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his claims for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.

In letters dated in March 2003 and September 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, in the September 2003 letter, the veteran was 
informed to provide medical evidence or information that had 
not been considered by VA and the name of the person, agency, 
or company that had records that the veteran thought would 
help VA decide his claims.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
generally advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The September 2003 letter also advised him, that to establish 
an increased rating for the service-connected disabilities, 
the evidence must show that the service-connected 
disabilities had worsened.  Additional notice of the five 
elements of a service-connection claim as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
however, was not provided in a notification letter.  Although 
provided as part of other non-VCAA notification documents, 
notification is this form does not satisfy the requirements 
of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).  The Board is also cognizant of the Court's recently 
issued decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which further detailed the duty to notify in an 
increased-rating claim.  As however this appeal stems from 
the initial grant of service connection, the Board finds that 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) is not 
applicable to the instant appeal.

The Board finds that any notification error in not providing 
a notification letter that was fully complaint with Dingess 
is non-prejudicial to the veteran's claims.  First, the Board 
notes that the veteran is not prejudiced by not receiving 
notice regarding the establishment of an effective date, as 
the preponderance of the evidence is against the claims for 
increased ratings and he cannot be prejudiced by not 
receiving notice of the downstream issue of establishing an 
effective date that is not reached by a denial of the 
underlying benefit.  Regarding additional notice on how an 
increased rating is established, the Board first notes that 
the veteran was provided with basic notice of how to 
establish entitlement to an increased rating.  In addition, 
the veteran has been issued the relevant diagnostic codes in 
supplemental statements of the case, and the veteran has 
submitted statements and testified before the Board regarding 
his worsening symptoms that he contends warrant higher 
ratings, including highlighting specific blood pressure 
readings.  Therefore, the Board finds that any deficiencies 
in the notification letters provided in regard to 
establishing an increased rating is non-prejudicial error due 
to the veteran's actual knowledge of what evidence and 
information was needed to substantiate the claims on appeal.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the VCAA letters noted above were 
issued subsequent to Board remands, and therefore, after the 
RO decision that is the subject of this appeal.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the October 2006 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006), citing Mayfield v. Nicholson, 444 
F.3d 1328, 133-34 (Fed. Cir. 2006).
Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  The veteran 
has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In addition, 
pursuant to a Board remands, the claims file includes reports 
from recent VA examinations regarding the disabilities 
evaluated in this appeal.  There is no duty to provide 
another examination.  See 38 C.F.R. §§ 3.326, 3.327.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Factual Background and Law and Regulations: General

During the pendency of this appeal, the veteran filed for 
service connection for additional disabilities, including 
disabilities based on symptoms attributable to an undiagnosed 
illness.  See 38 C.F.R. § 3.317.  The Board notes that in 
addition to the disabilities on appeal, the veteran is also 
now service connected for irritable bowel syndrome, which 
includes the symptom of diarrhea, and for chronic fatigue 
syndrome.  The Board also notes, that in the March 2005 Board 
decision, the Board found that the veteran's respiratory 
complaints, claimed as a symptom of an undiagnosed illness, 
was part and parcel of the hiatal hernia disability, and 
therefore, to be rated as part of the hiatal hernia 
disability on appeal.  

In an October 1992 rating decision, the RO indicated that a 
claimed disability of mitral regurgitation would be rated 
with the hypertension disability.  Although not consistently, 
the Board notes that some adjudication documents during the 
pendency of the appeal have considered whether the veteran's 
disability would warrant a higher rating under other rating 
criteria for a heart disability.  In this regard, however, 
the Board notes that in recent examinations, including the 
May 2006 VA examination, the examiner did not diagnose a 
heart disability, other than hypertension.  In addition, 
medical documents, including a July 1991 treatment records, 
indicate that the veteran had chest pain due to the hiatal 
hernia.  The Board, therefore, considers the veteran's chest 
pains to be part and parcel of the hiatal hernia disability, 
just as the respiratory complaints.  

As there is no indication that the veteran has a separate 
heart disability that has distinct symptomatology and the 
veteran has asserted that it is his hypertension which has 
become more severe, and in recognition that much of the 
development on appeal has been limited to hypertension, 
without consideration of mitral regurgitation, the Board will 
evaluate the disability on appeal only under the rating 
criteria specific to hypertension.  This determination is 
consistent with the provisions contained in the version of 
38 C.F.R. § 4.100 prior to regulatory amendments effective as 
of January 12, 1998 (discussed further below), the current 
Note (2) to Diagnostic Code 7101 (also see below discussion) 
and the rule against "pyramiding" (see the discussion 
regarding 38 C.F.R. § 4.14 below).

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability ratings by 
seeking appellate review of the RO's initial evaluations 
because of his dissatisfaction with them as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  Separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" rating.  Fenderson, 12 Vet. App. 
at 126.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  See 38 
C.F.R. § 4.21.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Factual Background and Legal Criteria: Hiatal Hernia

The veteran contends that his hiatal hernia disability is 
more severe than contemplated by a 10 percent rating.  In his 
June 1999 testimony before the Board, the veteran described 
the symptoms he attributed to the hiatal hernia, including 
difficulty sleeping and "spasms" that occurred at least 
once every two weeks.  He noted that the disability caused a 
lot of pain.

As noted above, the veteran is also service connected for 
irritable bowel syndrome.  The veteran's irritable bowel 
disability is rated under Diagnostic Code 7319 (irritable 
colon syndrome), located in 38 C.F.R. § 4.114.  The veteran's 
hiatal hernia is rated under Diagnostic Code 7346,  also 
located in 38 C.F.R. § 4.114.  38 C.F.R. § 4.114 provides 
that ratings under Diagnostic Codes 7319 and 7346 will not be 
combined.  Rather, a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  At this time, only the hiatal hernia disability 
is on appeal, and therefore, only the severity of this 
disability will be considered.  The severity of symptoms 
attributable to the veteran irritable bowel syndrome, such as 
diarrhea, therefore, will not be evaluated at this time. 

Diagnostic Code 7346 provides that a 30 percent rating is 
warrant when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  A 60 percent rating 
is warranted with symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

The veteran underwent a general VA examination in September 
1992.  The examiner reported that the veteran had a hiatal 
hernia with reflux symptoms which was aggravated by heavy 
eating, bending and stooping.  The examiner also indicated 
that the veteran had a certain kind of food intolerance and 
that the veteran was on constant medication.  

In a January 1993 VA physical examination, the veteran was 
noted to have nausea.  Another January 1993 VA treatment 
record documents the veteran's complaints of dyspnea and 
nausea.  Additional records document the veteran's complaints 
of shortness of breath and lay statement from various persons 
who know the veteran document that the veteran is often short 
of breath.  A November 1993 record indicates that the veteran 
complained of shortness of breath.  

The veteran underwent another general VA examination in 
December 1994.  The veteran was noted to have some cramping 
in the abdomen, but the veteran's appetite was noted to be 
very good, with it noted that he had gained weight.  The 
veteran was also noted to have heartburn (pyrosis), but he 
was reported to seldom vomit or have nausea.  Diagnosis was a 
questionable hiatal hernia with reflux.  In a December 1995 
VA intestine examination, the veteran denied having nausea or 
vomiting.  Diagnoses included hiatal hernia and 
gastroesophageal reflux disease (GERD).  In another VA 
examination report completed on the same day, the same 
examiner evaluated the veteran's complaints of frequent cough 
and shortness of breath.  The examiner noted that the veteran 
did not appear short of breath during the examination.  

In a June 2001 VA examination, the examiner noted that the 
veteran had no respiratory condition of which the veteran was 
aware.  The veteran, however, had had some discomfort in his 
upper chest, especially when he bent.  In addition, the 
veteran had regurgitation of his stomach contents to his 
throat.  The examiner found that there was no respiratory 
disability present.

The veteran underwent a VA examination in May 2006.  The 
examiner noted review of the claims file.  The examiner 
reported that the veteran had a long history of hiatal 
hernia, which became troublesome while in the service.  The 
examiner reported that the veteran had no dysphagia of 
liquids or solids.  The veteran did have pyrosis/epigastric 
burning pain.  The examiner noted that the veteran's pain 
most typically was after he eat.  She noted that this was 
typically about once a week.  The veteran did not have arm 
pain.  The examiner also noted that the veteran treated the 
hiatal hernia with Mylanta and that he avoided spicy foods.  
As the veteran believed that the hiatal hernia caused his 
throat to "dry up," he kept a glass of water at his 
bedside.  The veteran also used two pillows to elevate during 
sleep.  If he does not, he will have regurgitation of acid 
mucous.  The veteran did not have hematemesis or melena.  The 
examiner indicated, that with the veteran's preventive 
measures, reflux was not too frequent.  The veteran did not 
have nausea or vomiting.  The disability has not required 
dilatation.  The veteran has not had weight loss.  Diagnosis 
was hiatal hernia and gastroesophageal reflux symptoms.  
Testing also completed in May 2006 revealed a small hiatal 
hernia with no other abnormality seen in the esophagus.

In a June 2006 private medical evaluation, the veteran was 
noted to have loud snoring and increased difficulty sleeping 
with upper respiratory congestion or cold.  The clinician 
noted that the veteran occasionally awakened from sleep 
gasping for breath.  Relevant diagnosis was obstructive sleep 
apnea syndrome.  The Board notes that the veteran's sleep 
apnea syndrome is not service connected.

Analysis: Hiatal Hernia

The Board finds that the veteran's hiatal hernia does not 
warrant a rating in excess of 10 percent.  Review of the 
record indicates that the veteran has pyrosis and reported 
that he has regurgitation due to his hiatal hernia.  The 
preponderance of the evidence does not indicate that the 
veteran has vomiting , material weight loss, hematemesis or 
melena.

In addition, the veteran's complaints of chest pain and 
shortness of breath have been attributed to the hiatal hernia 
disability.  After review of the evidence of record, to 
include pulmonary function tests, however, the Board can find 
no basis on which to grant a higher rating due to the 
veteran's respiratory complaints.  

Thus, although the veteran has symptoms of an hiatal hernia, 
review of the competent evidence, to include the May 2006 VA 
examination that fully evaluated the disability, reveals that 
at no point during the pendency of the appeal has the 
disability been productive of considerable impairment of 
health.  Therefore, the evidence does not support the 
veteran's claim of entitlement to an initial or staged 
schedular rating in excess of 10 percent for a hiatal hernia.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
the hiatal hernia causes marked interference with employment 
or necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an initial or staged rating in excess of 10 percent 
for a hiatal hernia must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Legal Criteria:  Hypertension

The veteran contends that his hypertension disability 
warrants a rating in excess of 10 percent.  The veteran has 
indicated that his disability has required more and more 
medication.

During the pendency of the appeal, the criteria for 
evaluating hypertension have been revised.  See 62 Fed. Reg. 
65207 (1997).  With respect to the changes in the criteria 
for rating hypertension, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating hypertension.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the  
service-connected hypertension under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g).

Prior to January 12, 1998, Diagnostic Code 7101, located in 
38 C.F.R. § 4.104, provided that a 10 percent rating for 
hypertensive vascular disease (essential arterial 
hypertension) was warranted for diastolic pressure 
predominantly 100 or more.  A 20 percent rating was warranted 
for diastolic pressure predominantly 110 or more with 
definite symptoms.  Diastolic pressure predominantly 120 or 
more and moderately severe symptoms warranted a 40 percent 
rating.  A 60 percent rating was warranted with diastolic 
pressure predominantly 130 or more and severe symptoms.  Note 
2, following the rating criteria, indicated that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.

The former version of 38 C.F.R. § 4.100 provided, in part, 
that the very common diagnosis "mitral insufficiency" was 
unsatisfactory as reflecting organic valvular disease in the 
absence of associated mitral stenosis, definite cardiac 
enlargement without other causes, or history of rheumatic 
manifestations.

As of January 12, 1998, under Diagnostic Code 7101, 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.  

The records contains numerous blood pressure readings taken 
throughout the pendency of this appeal during VA examinations 
and treatment.  The record also contains blood pressure 
readings contained in private medical records.  Some of these 
records indicate that the veteran's hypertension was 
"uncontrolled."  Only one treatment records contains a 
blood pressure reading with a diastolic of 110 or more or 
systolic pressure of 200 or more.  A May 1999 private medical 
record documents the results of a stress exercise test.  This 
record indicates that the veteran had a hypertensive response 
to exercise with a peak blood pressure reading of 232/124.  
The Board notes that this reading is in the range listed 
under a 40 percent rating under both the former and current 
rating criteria.  

In the September 1992 general VA examination, the veteran was 
diagnosed as having hypertension, only moderately controlled, 
and was noted to be on medication for the hypertension.  In 
the December 1994 general VA examination, the veteran was 
diagnosed as having essential hypertension.  In a June 2001 
VA examination, an examiner documented the veteran's 
medications for hypertension and indicated that the veteran's 
blood pressure was "doing well" with occasional elevations. 

As noted above, the veteran underwent a VA examination in May 
2006 in which the examiner noted review of the claims file.  
Blood pressure readings were 143/70, 130/64 and 143/83.  The 
veteran's pulse was 78 and regular.  The examiner noted that 
the veteran had been switched medications.  The veteran's 
pulse was 78 and regular.  The examiner diagnosed 
hypertension, which she found was now much better controlled.  

The examiner also reported that the veteran had been having 
some dyspnea on exertion "with a sort of tight sensation in 
his chest," which she indicated likely resulted from poorly 
controlled blood pressure previously.  As noted, however, 
other medical records have indicated that this symptom was 
due to the hiatal hernia, as found in the March 2005 Board 
decision.

Analysis:  Hypertension

The Board finds that a rating in excess of 10 percent is not 
warranted.  Under the former criteria, a 20 percent rating 
required diastolic pressure predominantly 110 or more with 
definite symptoms and a 40 percent rating required a 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms.  Although the record contains one blood 
pressure reading, taken in May 1999 after a stress exercise 
test, that is in the range listed under a 40 percent rating, 
all other readings do not fulfill the requirement for a 
higher rating.  Therefore, under the former criteria, the 
Board finds that the diastolic readings were predominantly 
less than 110.  

Similarly, under the current criteria, although the May 1999 
contains a blood pressure reading that is in the range of 
blood pressure readings listed under a 40 percent rating, all 
other readings do not fulfill the requirement for a higher 
rating.  Therefore, under the current criteria, the Board 
finds that the diastolic readings were predominantly less 
than 110 and less than a systolic reading of 200.

The Board finds no basis in the schedule for granting a 20 
percent rating based on the veteran's increased medications 
for hypertension.  Therefore, as the evidence of record does 
not indicate that the veteran's hypertension met the criteria 
for a 20 percent at any time during the pendency of the 
appeal, either under the former or current rating criteria, 
entitlement to an initial or staged schedular rating in 
excess of 10 percent for hypertension is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Although the veteran has contended that he 
has had to use most of his "sick days" to attend 
appointments related to his treatment for hypertension, there 
has been no showing by the veteran that his hypertension 
disability causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an initial or staged rating in excess of 10 percent 
for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent for a hiatal 
hernia is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


